DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claims 1 and 12 are allowed because the combination of best available prior arts ((Iskandar et al. (US Pat. Pub. No. 20190391726, “Iskandar”), Mullins et al. (US Pat. Pub. No. 20160246384), Powderly et al. ( US patent Publication: 20180189568), Sundaresan et al. (US Pat. Pub. No. 20190087712, “Sundaresan”) and  Koker et al. ( US patent Publication: 20180299952, “Koker”) fails to expressly teach the limitation as a whole,” wherein each physical object in the database is associated with a respective semantic tag and physical object location in the three-dimensional model of the physical environment and wherein each virtual object is associated with a respective semantic tag and virtual object location in the three-dimensional model of the physical environment” and  “wherein the target physical object location is outside a field of view of the camera device of the head mounted display device;”
Dependent claims 2-4, 6-11, 13-15 and 17-19 are allowable by virtue of dependency.

Independent claim 20 is allowable because the combination of best available prior arts ((Iskandar et al. (US Pat. Pub. No. 20190391726, “Iskandar”), Mullins et al. (US Pat. Pub. No. 20160246384), Powderly et al. (US patent Publication: 20180189568), Sundaresan et al. (US Pat. Pub. No. 20190087712, “Sundaresan”) and  Koker et al. ( US patent Publication: 20180299952, “Koker”) fails to expressly teach the limitation as a whole, “store data for the recognized physical object including the associated semantic tag and the physical object location in a database of physical objects and virtual objects, wherein each physical object in the database is associated with a respective semantic tag and physical object location in the three-dimensional model of the physical environment, and wherein each virtual object is associated with a respective semantic tag and virtual object location in the three-dimensional model of the physical environment;” and  “wherein the current virtual object location is outside a field of view of the camera device of the head mounted display device;”
Dependent claims 21-22 are allowable by virtue of dependency.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.